UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 17, 2012 THE WENDY’S COMPANY (Exact name of registrant as specified in its charter) Delaware 1-2207 38-0471180 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One Dave Thomas Blvd., Dublin, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 764-3100 Not Applicable (Former name or former address, if changed since last report.) WENDY’S RESTAURANTS, LLC (Exact name of registrant as specified in its charter) Delaware 333-161613 38-0471180 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One Dave Thomas Blvd., Dublin, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 764-3100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 17, 2012, The Wendy’s Company announced that Wendy’s Restaurants, LLC, its wholly-owned subsidiary (“Wendy’s Restaurants”),has commenced a tender offer to purchase for cash any and all of its outstanding 10.00% Senior Notes due 2016 (the “Notes”).In connection with the tender offer, Wendy’s Restaurants is also soliciting consents from holders of the Notes to certain proposed amendments to the indenture governing the Notes and the Notes to eliminate substantially all of the restrictive covenants and certain event of default provisions contained in the indenture governing the Notes. The press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release issued by The Wendy’s Company on April 17, 2012. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE WENDY’S COMPANY Date:April 17, 2012 By: /s/Dana Klein Dana Klein Senior Vice President – Corporate and Securities Counsel, and Assistant Secretary Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WENDY’S RESTAURANTS, LLC Date:April 17, 2012 By: /s/Dana Klein Dana Klein Senior Vice President – Corporate and Securities Counsel, and Assistant Secretary EXHIBIT INDEX Exhibit Number Description Press release issued by The Wendy’s Company on April 17, 2012.
